DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/21/2022 has been entered.  Claims 1-3 and 5-12 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/21/2022.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification includes terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "outer flat warp-knitted fabric layer", "inner flat warp-knitted fabric layer", "first warp-knitted fabric layer", and "second warp-knitted fabric layer".  It is not clear whether any of the above terms with respect to "outer", "inner", "first" and "second" are interchangeable or not; and if they are not interchangeable, how they are related in the invention.  It is noted that the disclosure has set forth a knitted spacer fabric having two surface layers connected by spacer yarns.  Other examples of unclear terms include "a composite" and "breath ability". 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections 
Claims 7-9 are objected to because of the following informalities:
In claim 7, lines 1-2, "stretch" appears to read "a stretch" for clarity and proper antecedent basis; 
In claim 8, lines 1-2, "stretch" appears to read "a stretch" for clarity and proper antecedent basis;
In claim 9, lines 1-2, "stretch" appears to read "a stretch" for clarity and proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the openings being larger than one of the stitches or a space between two of the stitches", which renders the claim indefinite.  There is insufficient antecedent basis for "the openings" and "the stitches" in the claim.  The claim has previously set forth "an outer flat warp-knitted fabric layer having openings each formed by a respective plurality of stitches" and "an inner flat warp-knitted fabric layer also having openings that are each formed by a respective plurality of stitches".  It is unclear which "openings" and which "stitches" are being referred to.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "the openings" have been construed to be the openings in the outer flat warp-knitted fabric layer or in the inner flat warp-knitted fabric layer or both, and "the stitches" have been construed to be the stitches in the outer flat warp-knitted fabric layer or in the inner flat warp-knitted fabric layer or both.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (DE 102016125881 B3).
Regarding claim 1, Muller discloses a composite spacer fabric (composite spacer fabric 1; fig. 1; see English translation; paras. 0002, 0049; claim 1) comprises: 
an outer flat warp-knitted fabric layer (knitted fabric layer 5; figs. 1, 3; para. 0052; claim 1) having openings each formed by a respective plurality of stitches (knitted fabric layer 5 provided with openings 10 each formed between a plurality of stitches; fig. 3; para. 0060); 
an inner flat warp-knitted fabric layer (knitted fabric layer 4; figs. 1-2; paras. 0052, 0054; claim 1) also having openings that are each formed by a respective plurality of stitches (knitted fabric layer 4 having openings each formed by at least two adjacent stitches, as also depicted in fig. 2), the inner warp-knitted fabric layer further having at least a first yarn system (first yarn system 6; fig. 4; paras. 0054-0055) and a second yarn system (second yarn system 7; fig. 4; paras. 0054-0055), yarns of the first yarn system running in a production direction on exactly one respective stitch wale (pillar stitches on a column in operation direction W; fig. 4; paras. 0055-0057) and yarns of the second yarn system extending over at least two adjacent stitch wales that run in the production direction (cord stitches over two adjacent columns in operation direction W; fig. 4; para. 0058), 
the openings being larger than one of the stitches or a space between two of the stitches (each of the openings 10 in knitted fabric layer 5 is formed by a plurality of meshes therefore is larger than one of the stitches or a space between two of the stitches; see fig. 3; para. 0060; in addition, the openings in the knitted fabric 4 formed by second yarn system 7 is larger than one of the stitches; see annotated fig. 4); and 
spacer yarns (spacer yarns 11; fig. 1; para. 0061) interconnecting the outer and inner warp-knitted fabric layers (fig. 1; para. 0061).
Regarding claim 5, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the yarns of the first yarn system (first yarn system 6; fig. 4) alternately form pillar stitches in the production direction (see fig. 4; paras. 0054-0055).
Regarding claim 6, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the outer flat warp-knitted fabric layer (knitted fabric layer 5; fig. 3) has greater stretchability in the production direction and a transverse direction than the inner warp-knitted fabric layer (knitted fabric layer 4; fig. 2; paras. 0059-0060).
Regarding claim 10, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein a thickness of the composite spacer fabric is between 2 and 20 mm (para. 0036; claim 7).
Regarding claim 11, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the inner warp-knitted fabric layer is formed by multifilament smooth yarns and/or monofilament yarns (the knitted fabric layers formed from monofilament yarns; para. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102016125881 B3) in view of De Ridder (US 2013/0055765 A1).
Regarding claim 2, Muller discloses the composite spacer fabric according to claim 1, but does not explicitly disclose wherein the second yarn system is formed as a filet knitting or net structure having a first partial yarn system and a complementary second partial yarn system.  However, Muller does disclose the spacer fabric is intended to have a relatively high breathability and air permeability (para. 0023).  Further, De Ridder teaches a warp-knitted fabric (warp knitted fabric 30; fig. 3; paras. 0015, 0040) comprising a second yarn system (yarn system for forming right low-density strip 36; fig. 2; para. 0040), wherein the yarn system is formed as a filet knitting or net structure (figs. 3, 5a, 5b; paras. 0040, 0048-0049) having a first partial yarn system (provided by guide bar 53; fig. 5b; para. 0052) and a complementary second partial yarn system (provided by guide bar 54; fig. 5b; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the second yarn system as disclosed by Muller, with wherein the second yarn system is formed as a filet knitting or net structure having a first partial yarn system and a complementary second partial yarn system, as taught by De Ridder, in order to provide another suitable second yarn system with improved air permeability of the inner flat warp-knitted fabric layer (De Ridder; paras. 0031).
Regarding claim 3, Muller and De Ridder, in combination, disclose the composite spacer fabric according to claim 2, but Muller does not disclose wherein the yarns of the second yarn system alternately form pillar stitches in the production direction and form stitches selected from the group of tricot, cord, satin, velvet, and atlas.  However, De Ridder teaches wherein the yarns of the second yarn system alternately form pillar stitches in the production direction and stitches of cord pattern (see figs. 3, 5a, 5b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the second yarn system as disclosed by Muller, with wherein the yarns of the second yarn system alternately form pillar stitches in the production direction and form stitches of cord pattern, as taught by De Ridder, in order to provide another suitable knitting pattern for improving air permeability of the inner flat warp-knitted fabric layer (De Ridder; paras. 0031).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102016125881 B3)
Regarding claim 7, Muller discloses the composite spacer fabric according to claim 6, but does not explicitly disclose wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25N is at least twice as large for the outer flat warp-knitted fabric layer as for the inner flat warp-knitted fabric layer in the production direction and the transverse direction.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected suitable knitting materials with different elastic degrees and/or different knitting tightness for the outer flat warp-knitted fabric layer and the inner flat warp-knitted fabric layer, to obtain the fabric layers comprising the claimed knitting patterns with wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25N is at least twice as large for the outer flat warp-knitted fabric layer as for the inner flat warp-knitted fabric layer in the production direction and the transverse direction.  This configuration can be done with routine experimentations and does not appear to provide any unexpected results.
Regarding claim 8, Muller discloses the composite spacer fabric according to claim 6, but does not explicitly disclose wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25 N in the outer flat warp-knitted fabric layer is between 25% and 60% in the production direction and the transverse direction.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a knitting material with a suitable high elasticity for the outer flat warp-knitted fabric layer and/or a suitable low knitting tightness, to obtain the fabric layer with wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25 N in the outer flat warp-knitted fabric layer is between 25% and 60% in the production direction and the transverse direction.  This configuration can be done with routine experimentations and does not appear to provide any unexpected results.
Regarding claim 9, Muller discloses the composite spacer fabric according to claim 6, but does not explicitly disclose wherein a stretch determined according to DIN EN ISO 13934-1 at a tension of 25 N in the inner flat warp-knitted fabric layer is between 1.5% and 10% in the production direction and the transverse direction.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a knitting material with a suitable low elasticity for the inner flat warp-knitted fabric layer and/or a suitable high knitting tightness, to obtain the fabric layer with wherein a stretch determined according to DIN EN ISO 13934-1 at a tension of 25 N in the inner flat warp-knitted fabric layer is between 1.5% and 10% in the production direction and the transverse direction.  This configuration can be done with routine experimentations and does not appear to provide any unexpected results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102016125881 B3) in view of Akao (US 2011/0247370 A1).
Regarding claim 12, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the inner warp-knitted fabric layer is formed by multifilament yarns (the fabric layers formed from multifilament yarns; para. 0034).
Muller does not explicitly disclose wherein the multifilament yarns are textured multifilament yarns.  However, Akao teaches a composite spacer fabric (para. 0023; example 1) comprising an inner fabric layer (a back ground part; paras. 0076-0077), wherein the inner fabric layer formed by textured multifilament yarns (para. 0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the multifilament yarns as disclosed by Muller, with wherein the multifilament yarns are textured multifilament yarns, as taught by Akao, in order to increase friction with adjacent yarns to provide better stability and structural integrity in the inner fabric layer.

    PNG
    media_image1.png
    761
    865
    media_image1.png
    Greyscale

Annotated Fig. 4 from DE 102016125881 B3

Response to Arguments
Applicant's arguments filed on 02/21/2022 have been fully considered.  Applicant's arguments with respect to claim 1 are moot in view of the new grounds of rejection as discussed supra.  Further, Applicant's other arguments are addressed as follows.
	In response to Applicant's argument that DeRidder does not describe a spacer textile, and the teachings of DeRidder are not applicable to a spacer fabric, the examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the instant application and DeRidder teach a warp knitted fabric comprising certain knit patterns that form openings in one or more knitted layers for good breathability; accordingly, DeRidder is in the field of applicant' s endeavor.  One of ordinary skill of the art would recognize that a knit pattern can be applied to any knit structure, including outer layers of a spacer fabric.  Therefore, DeRidder's teachings are applicable to a spacer fabric.
	The examiner further notes that Applicant states in the response filed on 02/21/2022 that a substitute specification will be filed to address the specification objections when a claim is allowed.  However, the specification objections will not be held in abeyance.  In reply to Applicant's question about languages in the specification and in the claim, the languages in both the specification and the claims should be clear, the claim language should find clear support in the specification and be consistent with the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732